Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 06/04/2021 has been entered. Claims 1-20 are currently pending in this application. Claims 12-20 are withdrawn.
Applicant’s arguments, see Pages 7-14, filed 06/04/2021, with respect to the rejection(s) of claim(s) 1-11 have been fully considered but they are not persuasive. Applicant states "…In contrast, FIGS. 1B, 3A, 4B and 21A of Yoshida relied upon by the Examiner all disclose that the terminal edge E-AP extending from opposing major surface planes defining the adhesive layer AP is NOT aligned/ offset with a terminal edge extending from opposing major surface planes defining the display panel DM… the Applicant respectfully requests reconsideration, …and allowance of the instant claims… ". Examiner respectfully disagrees. 
First, the language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. Dictionary.com defines “align” as bring into an alignment; or adjust according to a line. Even the Fig. 3 and 4 of the instant application shows that the terminal edge E-AP extending from opposing major surface planes defining the adhesive layer AP is aligned in line with a terminal edge extending from opposing major surface planes defining the display panel DM, the claim 1 only requires that “a terminal edge extending from opposing major surface planes defining the adhesive layer is aligned with a terminal edge extending from opposing major surface planes defining the display panel”, which is not equal to “a terminal edge extending from opposing major surface planes defining the adhesive layer is aligned in line with a terminal edge extending from opposing major surface planes defining the display panel”. Therefore, Yoshida et al. (US 2015/0355498) teaches that a terminal edge 
Second, either the top surface of the upper 1c (when the display panel is interpreted as the combination of 1a, 1b, the upper 1c, the lower 1c, 1f and 1g in Fig. 1B) in Fig. 1B or the top surface of 1a (when the display panel is interpreted as the combination of 1a, 1b, 1f and 1g in Fig. 1B) in the Fig. 1B of Yoshida et al. (US 2015/0355498) can be interpreted as the opposing major surface planes defining the display panel. In the case that the top surface of 1a (when the display panel is interpreted as the combination of 1a, 1b, 1f and 1g in Fig. 1B) in the Fig. 1B of Yoshida et al. is interpreted as the opposing major surface planes defining the display panel, the Fig. 5A, 6A, 7A, 8A, 10A, 19B and 20A of Yoshida et al. teaches that a terminal edge extending from opposing major surface planes defining the adhesive layer (the edge of 4 including 4a, 4b and 4c in Fig. 5A, 6A, 7A, 8A, 10A, 19B and 20A) is aligned in line with (Fig. 5A, 6A, 7A, 8A, 10A, 19B and 20A) a terminal edge extending from opposing major surface planes defining the display panel (the edge of the display panel as the combination of 1a, 1b, 1f and 1g in Fig. 5A, 6A, 7A, 8A, 10A, 19B and 20A)
Third, the cited prior art, Itagaki (US 2019/0129232, at least Fig. 3) and Lee et al. (US 2017/0080680, at least Fig. 1A-1B) also teaches that a terminal edge extending from opposing major surface planes defining an adhesive layer is aligned in line with a terminal edge extending from opposing major surface planes defining the display panel. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2015/0355498, first interpretation).
Regarding claim 1, Yoshida et al. teaches a display device (Fig. 1A-16D and Fig. 21A-23B, [0048-0105, 0125-0130], Table 2), comprising: 
a display panel (1 in Fig. 1B, 3A, 4B and 21A, [0048]) including a display area (2b in Fig. 1B, [0053]) and a non-display area (2a in Fig. 1B, [0053]) adjacent to the display area (2b in Fig. 1B, [0053]); 
a window (2 and 3 in Fig. 1B, 3A, 4B and 21A, [0048]) disposed on the display panel (1 in Fig. 1B, 3A and 9A, [0048]), wherein the window (2 and 3 in Fig. 1B, 3A, 4B and 21A, [0048]) comprises: a base substrate (2 in Fig. 1B, 3A, 4B and 21A, [0048]); and a printed layer (3 in Fig. 3A, 4B and 21A, [0048]) disposed on a surface (Fig. 1B, 3A, 4B and 21A) of the base substrate (2 in Fig. 1B, 3A, 4B and 21A, [0048]) and overlapping (Fig. 1B, 3A, 4B and 21A) with the non-display area (2a in Fig. 1B, [0053]); and 
an adhesive layer (4 including 4a, 4b and 4c in Fig. 1B, 3A, 4B and 21A, Table 2, [0048, 0055,0057, 0067-0076, 0127-0128]) disposed between the display panel (1 in Fig. 1B, 3A, 4B and 21A, [0048]) and the window (2 and 3 in Fig. 1B, 3A, 4B and 21A, [0048]), 
wherein the adhesive layer (4 including 4a, 4b and 4c in Fig. 1B, 3A, 4B and 21A, Table 2, [0048, 0055,0057, 0067-0076, 0127-0128]) comprises: 
a first adhesive portion (4a in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) overlapping with the non-display area (2a in Fig. 1B, [0053]); and 
4b, or 4b and 4c in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) disposed adjacent to (Fig. 1B, 3A, 4B and 21A) the first adhesive portion (4a in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) and having a second creep value different from a first creep value of the first adhesive portion, wherein each of the first and second creep values is obtained under a same condition that a load of 2000 pascal (Pa) is applied to the first or second adhesive portion, respectively, and maintained at 50 degrees Celsius for 10 minutes (Fig. 3A-4C, Fig. 21A-21B, Fig. 11A, 12A, 13A and 14A, [0075-0076, 0067-0072, 0127-0128], Table 2, since the edge curable-resin part 4a and the inner curable-resin part 4b are different portions of the same uncured photo-curable resin and are cured with different curing degrees from the same uncured photo-curable resin and having different elastic modulus after cured, the edge curable-resin part 4a and the inner curable-resin part 4b inherently have different creep value which is a creep value when a load of 2000 pascal (Pa) is maintained at 50 degrees Celsius for 10 minutes), 
wherein a terminal edge extending from opposing major surface planes defining the adhesive layer (the edge of 4 including 4a, 4b and 4c in Fig. 1B, 3A, 4B and 21A) is aligned with (Fig. 1B, 3A, 4B and 21A) a terminal edge extending from opposing major surface planes defining the display panel (the edge of 1 in Fig. 1B, 3A, 4B and 21A).

Regarding claims 2 and 4-5, Yoshida et al. also teaches that 
(Claim 2) the first adhesive portion (4a in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071, 0127-0128], Table 2) has a modulus value (Fig. 3A-4C, Fig. 21A-21B, Table 2, [0067-0072, 0127-0128]) different from (Fig. 3A-4C, Fig. 21A-21B, Table 2, [0067-0072, 0127-0128]) a modulus value (Fig. 3A-4C, Fig. 21A-21B, Table 2, [0067-0072, 0127-0128]) of the second adhesive portion (4b, or 4b and 4c
(Claim 4) the first adhesive portion (4a in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071, 0127-0128], Table 2) overlaps with the printed layer (3 in Fig. 1B, 3A, 4B and 21A, [0048]), and the second adhesive portion (4b and 4c in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071-0076, 0127-0128], Table 2) comprises: a first sub-adhesive portion (4c in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071-0076, 0127-0128], Table 2) not overlapping with (Fig. 3A and 21A) the printed layer (3 in Fig. 3A, 4B and 21A, [0048]); and a second sub-adhesive portion (4b in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071-0076, 0127-0128], Table 2) disposed between the first adhesive portion (4a in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071, 0127-0128], Table 2) and the first sub-adhesive portion (4c in Fig. 1B, 3A, 4B and 21A, [0048, 0055, 0057, 0071-0076, 0127-0128], Table 2) and overlapping (Fig. 3A and 21A) with the printed layer (3 in Fig. 3A, 4B and 21A, [0048]).
(Claim 5) a width of the first adhesive portion (4a with a width of W1=10mm in Fig. 4A-4C, [0057], Table 2) and a width (the width of 4a and 4b being W2=20mm in Fig. 4A-4C, [0057], Table 2) of the adhesive layer (4 including 4a, 4b and 4c in Fig. 1B, 3A, 4B and 21A, Table 2, [0048, 0055,0057, 0067-0076, 0127-0128]) overlapping (Fig. 4A-4C) with the printed layer (3 in Fig. 4B and 21A, [0048]) satisfy the following inequality: 0.5 ≤ W1/W2 < 1 (Fig. 4A-4C, [0057], W1/W2=0.5), wherein W1 denotes the width of the first adhesive portion (Fig. 4A-4C, [0057]), and W2 denotes the width of the adhesive layer overlapping with the printed layer (Fig. 4A-4C, [0057]).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2015/0355498, second interpretation).
Regarding claim 1, Yoshida et al. teaches a display device (Fig. 1A-16D and Fig. 21A-23B, [0048-0105, 0125-0130], Table 2), comprising: 
a display panel (1 in Fig. 1B and 4B, [0048]) including a display area (2b in Fig. 1B, [0053]) and a non-display area (2a in Fig. 1B, [0053]) adjacent to the display area (2b in Fig. 1B, [0053]); 

an adhesive layer (4 including 4a, 4b and 4c in Fig. 4B and 21A, Table 2, [0048, 0055, 0057, 0067-0076, 0127-0128]) disposed between the display panel (1 in Fig. 1B, 3A, 4B and 21A, [0048]) and the window (2 and 3 in Fig. 1B, 3A, 4B and 21A, [0048]), 
wherein the adhesive layer (4 including 4a, 4b and 4c in Fig. 4B, Picture 1, Table 2, [0048, 0055, 0057, 0067-0076]) comprises: 
a first adhesive portion (P1 with a width of 0.5 mm in picture 1) overlapping with the non-display area (2a in Fig. 1B, [0053]); and 
a second adhesive portion (P2 with a width of 19.5 mm in picture 1) disposed adjacent to (Fig. 4B, Picture 1) the first adhesive portion (P1 with a width of 0.5 mm in picture 1) and having a second creep value different from a first creep value of the first adhesive portion, wherein each of the first and second creep values is obtained under a same condition that a load of 2000 pascal (Pa) is applied to the first or second adhesive portion, respectively and maintained at 50 degrees Celsius for 10 minutes (Fig. 4A-4C, Fig. 11A, 12A, 13A and 14A, [0075-0076, 0067-0072], Table 2, since the portions P1 and P2 in Picture 1 are different portions of the same uncured photo-curable resin and are cured with different curing degrees and having elastic modulus from the same uncured photo-curable resin, the portions P1 and P2 inherently have different creep value which is a creep value when a load of 2000 pascal (Pa) is maintained at 50 degrees Celsius for 10 minutes); 
wherein a terminal edge extending from opposing major surface planes defining the adhesive layer (the edge of 4 including 4a, 4b and 4c in Fig. 4B and 21A, Table 2, [0048, 0055, 0057, 0067-0076, 

    PNG
    media_image1.png
    306
    429
    media_image1.png
    Greyscale

Picture 1 (From Fig. 4B-4C of Yoshida et al., US 2015/0355498)

Regarding claim 3, Yoshida et al. also teaches that a width of the first adhesive portion (P1 with a width of 0.5 mm in picture 1) from an edge of the adhesive layer (the left edge of 4 including 4a, 4b and 4c in Fig. 4B, Picture 1, Table 2, [0048, 0055, 0057, 0067-0076]) is in a range from about 100 μm to about 700 μm, in a plan view (the width of P1 is 0.5 mm in picture 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (first interpretation) as applied to claim 1 above, and in view of Inoue et al. (US 2020/0292871).
Regarding claim 6, Yoshida et al. does not teach a module hole is defined in the display area of the display panel, and the window further comprises: a hole printed layer surrounding the module hole and disposed on the surface of the base substrate.
Inoue et al. teaches that (Fig. 1 and 6) a module hole (TH1 in Fig. 1 and 6, [0049]) is defined in the display area (Fig. 1 and 6, [0046]) of the display panel (Fig. 1 and 6), and the window (CVM and PR in Fig. 6, [0056, 0084]) further comprises: a hole printed layer (PR in Fig. 6, [0084]) surrounding the module hole (TH1 in Fig. 1 and 6, [0049]) and disposed on (Fig. 6) the surface (Fig. 6) of the base substrate (CVM in Fig. 6, [0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Yoshida et al. since this would help to provide an electro-optical device including a camera module and having the performance improved by addressing the light leakage (Inoue et al., [0006).

Regarding claim 7, Yoshida et al. also teaches that the adhesive layer (4 including 4a, 4b and 4c in Fig. 1B and 21A, Table 2, [0048, 0055,0057, 0067-0076, 0127-0128]) comprises: the first adhesive portion (4a in Fig. 1B and 21A, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2), the second adhesive portion (4b in Fig. 21A, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) and a third adhesive portion (4c in Fig. 21A, or a portion of 4c, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2), the third adhesive portion (4c in Fig. 21A, or a portion of 4c, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) is disposed in the display area (2b in Fig. 1B, [0053]) and has a third creep value different from the second creep value of the second adhesive portion (4b in Fig. 21A, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2), wherein the third creep values is obtained under the same condition that a load of 2000 pascal (Pa) is applied to the third adhesive portion and maintained at 50 degrees Celsius for 10 minutes (Fig. Fig. 21A-21B, Fig. 11A, 12A, 13A and 
Inoue et al. teaches that (Fig. 1 and 6) a third adhesive portion (OCA in Fig. 6, or a portion of OCA corresponding to W1 and surrounding TH1 in Picture 2, [0056]) is disposed in the display area (Fig. 1 and 6, [0056]) and is surrounding the module hole (TH1 in Fig. 1 and 6, [0049]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Yoshida et al. in view of Inoue et al. such that the third adhesive portion of the system of Yoshida et al. in view of Inoue et al. surrounding the module hole since this would help to provide an electro-optical device including a camera module and having the performance improved (Inoue et al., [0006).

    PNG
    media_image2.png
    371
    650
    media_image2.png
    Greyscale

Picture 2 (From Fig. 6 of Inoue et al., US 2020/0292871)

Regarding claim 8, Yoshida et al. also teaches that the third adhesive portion (4c in Fig. 21A, or a portion of 4c, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) has a modulus value different (Fig. 21A-21B, Table 2, [0067-0072, 0127-0128]) from a modulus value of the second adhesive portion (4b in Fig. 21A, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2).

Regarding claim 9, Yoshida et al. also teaches the third adhesive portion (4c in Fig. 21A, or a portion of 4c, Fig. 1A-1B, [0048, 0055, 0057, 0067-0076, 0127-0128], Table 2) is disposed in the display area (2b in Fig. 1B, [0053]). Yoshida et al. does not teach that the third adhesive portion overlaps with a portion of the hole printed layer.
Inoue et al. teaches that (Fig. 1 and 6) a third adhesive portion (OCA in Fig. 6, or a portion of OCA corresponding to W1 and surrounding TH1 in Picture 2, [0056]) overlaps (Fig. 6 and Picture 2) with a portion (Fig. 6 and Picture 2) of the hole printed layer (PR in Fig. 6, [0084]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Yoshida et al. in view of Inoue et al. such that the third adhesive portion of the system of Yoshida et al. in view of Inoue et al. overlaps with a portion of the hole printed layer since this would help to provide an electro-optical device including a camera module and having the performance improved by addressing the light leakage (Inoue et al., [0006).

Regarding claim 11, Yoshida et al. does not teach that a width of the third adhesive portion and a width of the adhesive layer overlapping with the hole printed layer satisfy the following inequality: 0.5 ≤Wc1/Wc2 < 1, wherein Wc1 denotes the width of the third adhesive portion, and Wc2 denotes the width of the adhesive layer overlapping with the hole printed layer.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Inoue et al. for the system of Yoshida et al. in view of Inoue et al. such that a width of the third adhesive portion of the system of Yoshida et al. in view of Inoue et al. and a width of the adhesive layer of the system of Yoshida et al. in view of Inoue et al. overlapping with the hole printed layer satisfy the following inequality: 0.5 ≤Wc1/Wc2 < 1, wherein Wc1 denotes the width of the third adhesive portion, and Wc2 denotes the width of the adhesive layer overlapping with the hole printed layer since this would help to provide an electro-optical device including a camera module and having the performance improved by addressing the light leakage (Inoue et al., [0006).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant reference, Yoshida et al. (US 2015/0355498) in view of Inoue et al. (US 2020/0292871) only discloses a display device comprising a display panel including a display area and a non-display area; a window comprising a base substrate and a printed layer overlapping with the non-display area; and an adhesive layer disposed between the display panel and the window, wherein the adhesive layer comprises a first adhesive portion overlapping with the non-display area; and a second adhesive portion disposed adjacent to the first adhesive portion and having a second creep value different from a first creep value of the first adhesive portion, wherein each of the first and second 
Itagaki (US 2019/0129232, at least Fig. 3 and 20), Lee et al. (US 2017/0080680, at least Fig. 1A-1B, [0050]) and Kobayashi et al. (US 2011/0187960, at least Fig. 5-10, [0090-0092]) are also silent as of the specific limitation in combination with the other required elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871